Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s election, without traverse of Group I, claims 1-15 and 20, with newly added claims 21-24, filed 2/10/2021.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al 9,293,536.
Nourbakhsh et al disclose a device comprising: a bottom gate (121); a bilayer semiconductor (103) formed on the bottom gate; a top gate (133) above the bilayer semiconductor; and an electrical source (with contacts 221, 233, at least columns 1-4) that facilitates an electric field applied to the gates.
With respect to claims 1-3, 5-12 and 21, although Nourbakhsh et al lack an inclusion of a solid polymer electrolyte as claimed, the use of a known available material for components/elements in a semiconductor device for suitable use would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nourbakhsh et al accordingly in order to provide suitable material for the device, if so desired, without altering the basis formation of the device.  The further inclusion of lithium fluoride, molybdenum disulfide, tungsten ditelluride, polyethylene oxide, etc…, as claimed would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claims 4 and 23, although Nourbakhsh et al lack an inclusion of a thickness of the bilayer semiconductor as claimed, selecting a desired thickness of elements/components in a semiconductor device for providing a better design for the device would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the proposed device of Nourbakhsh et al, discussed above, accordingly in order to provide a compact design for the device.
With respect to claims 13, 20 and 22, although Nourbakhsh et al lack an inclusion of the electric field range as claimed, selecting a specific range of electric voltage or electric field in a semiconductor device in order to provide a desired level of power source would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed device of Nourbakhsh et al, discussed above, accordingly in order to provide an appropriate level of electric field to the device, if so desired.
With respect to claims 14, 15 and 24, although Nourbakhsh et al lack a clear inclusion of a resonator as claimed, the use of a resonator in a semiconductor device in order to provide an electrical resonance would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed device of Nourbakhsh et al, discussed above, accordingly in order to provide a desirable vibration to the device, if so desired.  The further inclusion of silicon as claimed would have also been obvious to one of ordinary skill in the art for similar reasons discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Lee et al 9,214,255 disclose a device including the use of polymer electrolyte material.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878